Order on Motions for Permanent Injunction and Enforcement of Foreign Judgment:
On August 25, 1993, a Judgment and Decree of Dissolution of Marriage was filed in the Circuit Court for Multnomah County, Oregon. Subsequently, defendant entered American Samoa aboard the yacht "Pangaea," a marital asset. On November 19, 1993, the High Court issued a preliminary injunction barring defendant from "entering onto, interfering with, or damaging the yacht." On December 16, 1993, a hearing was held concerning plaintiff’s motion for enforcement of a foreign judgment and her motion for a permanent injunction.
*97The High Court is empowered to enforce a judgment of any United States court or other court entitled to full faith and credit in American Samoa under the "Uniform Enforcement of Foreign Judgments Act." A.S.C.A. §§ 43.1701-43.1709; see 28 U.S.C. § 1738. In this, regard, the general rule is that a court may not relitigate the merits of the original action or consider a defense that could have been raised in the original action. Bahr v. Bahr, 180 N.W.2d 465, 467 (S.D. 1970) (citing Picking v. Local Loan Co., 44 A.2d 462, 468 (Md. App. 1945)); see Klee v. Cola, 401 So. 2d 871, 872 (Fla. App. 1981) (citing Whiteside v. Dinkins, 97 So. 517 (Fla. 1923)).
In granting the divorce decree, the Oregon court made a factual finding that DeStael was a resident under the residency/domicile requirement of Or. Rev. Stat. § 107.075. This court is thus precluded from questioning the Oregon court’s findings of fact and its corresponding interpretation of Oregon law. Therefore, plaintiff’s motions are granted.
It is so ordered.